IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

GARRETT DAY, LLC, ef¢ a/,

Plaintiffs,

V. Case No. 3:15-cv-36
INTERNATIONAL PAPER CO., et JUDGE WALTER H. RICE
al,,

Defendants.

 

ORDER DIRECTING REMAINING PARTIES TO FILE AN AMENDED
RULE 26(f) REPORT NO LATER THAN JANUARY 31, 2020;
CONFERENCE CALL SET FOR FEBRUARY 7, 2020, AT 4:00 P.M.

 

The remaining parties shall file a Joint Amended Rule 26(f) Report no later
than January 31, 2020. The Court will hold a conference call on February 7, 2020,

at 4:00 p.m., to set a trial date and establish other relevant deadlines.

/ -
Date: January 6, 2020 tae I = ™

 

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
